Citation Nr: 1047074	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  01-07 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim for service connection for hypertension.

2. Whether new and material evidence has been submitted to reopen 
a claim for service connection for glaucoma of the right eye.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right eye injury with glaucoma, claimed as due to VA medical 
treatment in December 2002.

4. Entitlement to special monthly compensation based on loss of 
use of the right eye due to glaucoma.

5. Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

6. Entitlement to special home adaptation under 38 U.S.C.A. § 
2101(b).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 until April 1954 
and from May 1956 until September 1963.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from April 2001, July 2003, and August 2004 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In April 2008, the 
case was remanded to the agency of original jurisdiction for 
additional development, and it now returns to the Board for 
appellate review.

In February 2002, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Regrettably, upon a review of the record, the Board finds that 
another remand is necessary in this case.  Specifically, the 
Board determines that the post-remand actions by the RO/AMC did 
not substantially comply with the Board's orders in the April 
2008 remand.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.  The purpose of the April 2008 remand was to ensure the 
Veteran was issued appropriate notice under the Veterans Claims 
Assistance Act (VCAA) and to schedule a VA ophthalmological 
examination for the claim under 38 U.S.C.A. § 1151.  The record 
shows that the Veteran was provided with VCAA letters in August 
2009, November 2009, and June 2010, and that a VA eye examination 
was performed in December 2009 with an opinion received in 
February 2010.  However, the VCAA letters do not comply with the 
Board's orders, and the examination was inadequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

In the April 2008 remand, the Board instructed that the Veteran 
should be provided with notice of the definition of new and 
material evidence applicable to his claims, i.e, the definition 
in effect prior to August 29, 2001 and that he should be advised 
of the prior denials of his claims for service connection for 
hypertension and glaucoma and the reasons for those denials.  The 
June 2010 letter succeeds in providing the proper definition of 
new and material evidence; however, this letter, as well as the 
August 2009 letter only, informed the Veteran that his claim for 
special monthly compensation was denied in a July 2003 rating 
decision and that the reason for that denial was that the Veteran 
did not meet the criteria for the benefit.  However, the claim of 
entitlement to special monthly compensation that is on appeal is 
the original claim that was first denied in the July 2003 rating 
decision; thus, new and material evidence is not necessary for 
that claim.  The new and material claims are the service 
connection claims for hypertension and glaucoma, as specified in 
the first action paragraph of the April 2008 remand.  None of the 
VCAA letters in the file afford the Veteran the necessary notice 
for this claims, as defined by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Thus, the VCAA notice required by the Board was not 
issued to the Veteran.   

As for the VA examination, the Board observes that the examiner 
stated that he did not have enough information from the period 
after the December 2002 operation to state whether the right eye 
vision loss was due to the glaucoma or the surgery.  He indicated 
that he did not have treatment notes for the eye after December 
30, 2002.  However, there are several ophthalmological treatment 
notes dated in 2003 in the claims file.  The examination request 
reflects that the claims file was to be sent, but the examiner 
only mentions review of electronic records.  Thus, it appears the 
examiner did not review the claims file as asked.  For these 
reasons, the VA examination and opinion are inadequate.  

As for the claims for special monthly compensation, specially 
adapted housing, and entitlement to automotive adaptive 
equipment, the Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal are to be 
identified and developed prior to appellate review.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Whether the Veteran meets the 
criteria for these forms of compensation is in part dependent on 
the outcome of his eye claims.  Consequently, these claims must 
be remanded to the AOJ in accordance with Harris.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO/AMC will advise the Veteran of 
the evidence and information that is 
necessary to reopen the claims for 
service connection for hypertension 
and glaucoma of the right eye and 
the evidence and information that is 
necessary to establish his entitlement 
to the underlying claims for the 
benefits sought by the claimant.  In so 
doing, the RO/AMC will comply with any 
directives of the Veterans Benefits 
Administration and advise the 
claimant of the element or elements 
required to establish service 
connection that were found 
insufficient in the previous 
denials.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); Kent, 
supra.  

2.	The RO/AMC shall obtain a VA examination 
to ascertain the nature and etiology of 
any residuals of the placement of a 
filter with mitiomycin C on the right 
eye which was performed by the VA in 
December 2002.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, particularly records 
associated with the procedures 
performed in December 2002 and 
subsequent optometry and 
ophthalmology treatment records and 
offer comment and an opinion as to 
whether the Veteran has any residual 
disability as a result of the 
December 2002 procedure.

If the Veteran is shown to have 
additional disability as a result of the 
procedure performed by the VA, the 
examiner is requested to comment on 
whether any such residuals were the 
result of carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on the part of 
the VA in furnishing surgical treatment, 
or the result of an event not reasonably 
foreseeable.  The examiner is 
specifically requested to comment on the 
choroidal hemorrhage and any subsequent 
decrease in visual acuity and their 
relationship, if any, to the December 
2002 procedure.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
August 2010 supplemental statement of 
the case.  If any claim remains denied, 
the Veteran and his representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



